Lundberg Stratton, J.,
concurring.
{¶ 18} This case presents a tempting fact pattern for accepting the appellee’s “intent” interpretation. Appellee alleges that her husband lured her to California upon false pretenses solely to establish residency and presumably some tactical advantage by filing for divorce in California. The court of appeals held that fraud negated appellee’s intent to make California her domicile; her residency in Ohio was therefore uninterrupted, meeting the six-month requirement.
Gallagher Sharp and Timothy J. Fitzgerald, for appellant.
Wolf & Akers, L.P.A., and Deborah Akers-Parry, for appellee.
John J. Ready, guardian ad litem.
{¶ 19} We have concluded that intent is not relevant, nor apparently is fraud in the inducement; only actions can establish residency. Fraud in the inducement is a tempting argument, but to adopt that exception would create a difficult burden for courts that now have a bright-line test to apply. However, the bright-line test can also lead to inequities, as this case demonstrates. As the residency requirement is a pure creature of statute, the legislature may wish to consider an exception to the residency requirement in cases of fraud. Until then, we are bound by the clear language of the statute. Therefore, I concur in the majority’s opinion.